DETAILED ACTION

This is a second Non-Final action.  The prior art cited below was found obliquely in a search of another application and was not classified in the banknote arts, though it should have been. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 84-86, 88-94, and 98-100, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In respect to independent claim 84, the term “the tactile layer is a paper-feel layer” is indefinite.  First, the term is indefinite from a functional prospective, as the Specification even admits that a “paper-feel” is “somewhat subjective” since it depends on human perception (0115).  Lastly, although the functionality is unclear, the resultant structure which results in such functionality is even more unclear, and runs the gamut of many conceivable structures which may or may not provide the functionality, rendering the structure indefinite.  
In respect to claims 98-100, the claims refer to a “paper-feel layer” which lacks proper antecedent basis in claim 95 from which they depend.  It is unclear if the “tactile layer” is the “paper-feel layer” as claimed. 
In respect to claim 91, the term “substantially no greater than” is unclear.  It is unclear what the term means, as “no greater” is an absolute term.  The phrase “not substantially greater” is more clear, but still indefinite as it is unclear the bounds of substantially e.g. is 2x thickness, 3x thickness, “substantially greater” than the other thickness?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 85 and 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a coefficient of friction with the particular particles in the Specification, does not reasonably provide enablement for all particles, shapes, sizes, materials, and configurations which would result in the broad “0.2 – 0.4” coefficient of friction (which is common for similar substrates).  Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1 (1946); see also Ex Parte Miyazaki, BPAI 2007-3300.  Claim language is non-enabled when it "merely described a particular end result [coefficient of friction], did not set forth any specific structure, and would encompass any and all structures for achieving that result, including those which were not what the applicant had invented."  Any person attempting to not infringe on a patent, if granted, would need undue experimentation to determine whether any particles forming a tactile layer fall within this range.

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 84-86 and 88-104 are rejected under 35 U.S.C. 103 as being unpatentable over Ashwell et al. (WO 99/12742) in view of Dietmann (WO 2015/128806) (See NPL for English Translation).
In respect to claims 84 and 94, although unclear for the reasons stated in the 35 USC 112(b) rejection above, Ashwell et al. disclose a method of producing a plurality of banknotes including: providing a substrate in the form of a web 18, to a print press with a plurality of print units 10 of the same process type (which may be 2-6, providing different colors), such that the web is printed in a print run; and printing a plurality of layers (colors) forming an indicia layer (Pg. 13, Para 2-4).
Ashwell do not disclose providing a tactile layer as a one of the plurality of print layers, however, Dietmann teaches providing a similar banknote with an overlaying tactile layer 2 having ink particles 4 (Pg. 9, Para 2; Fig. 1), wherein the overlaying tactile layer 2 may be provided via gravure, which is the same process taught by Ashwell et al. (Pg. 5, Para 2).  It would have been obvious to provide the gravure printing units taught in Ashwell with an additional gravure printing unit providing tactile particles in view of Dietmann to provide a touch-sensitive tactile effect (Pg. 1, Para 4).  Lastly, it is noted that Dietmann disclose a “soft feel”, which can be reasonably be construed to a “paper-feel” (Pg. 6, Para 4).
In respect to claim 85, the claim is rejected under 35 USC 112(a) above, under scope of enablement, however, Dietmann teach the same particles as claimed (see below) and thus they would provide the same range of coefficient of friction. 
In respect to claim 86, Dietmann does not explicitly state that the tactile layer is transparent or translucent (not completely opaque) however this is readily inferred by one of ordinary skill as the printed indicia of the banknote, which may be directly underneath the tactile layer, cannot be obscured.  
In respect to claim 88, 92, Dietmann teaches that the tactile layer is provided in two thicknesses, i.e. a maximum thickness at areas of the particles and minimal thicknesses between them (Fig. 1).
In respect to claim 90, Dietmann teaches that the tactile layer may be provided in only certain areas, forming “regions of enhanced tactility” (Pg. 3, Para 7) and further a design element may be provided as third indicia layer wherein a metal layer 8 is demetallized in areas 9 to form a pattern (Fig. 3).  Thus the “design element appears to have tactility due to the first enhanced tactility area”.
In respect to claim 91, the claim is unclear for the reasons stated above, however, the particles may be as small as 5 µm, and although the “design element” is not defined in thickness, it may further include other elements such as a magnetic strip 10, wherein both 8 and 9 may be defined as the “design element” (Fig. 5).  Regardless, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In respect to claim 93, the design layer 8 may be demetallized, which is typically a layer on the order of nm, since it must be ablated, thus much less than 5 µm
In respect to claims 94-104, Ashwell et al. in view of Dietmann substantially teach the claimed invention, but do not specify the thickness of the indicia layer.  However, the range gravure provided known thickness of “0.2 to several micrometers” (See NPL).  It would have been obvious to provide any suitable thickness for the gravure printed indicia layers.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selecting a suitable thickness to provide the desired color but to obviate unnecessary thickness to waste ink. 

Claims 89 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Ashwell et al. (WO 99/12742) in view of Dietmann (WO 2015/128806) (See NPL for English Translation) as applied to claim 84 above, and further in view of Hareyama et al. (US 6,713,164).
Ashwell et al. in view of Dietmann substantially teach the claimed invention for the reasons stated above, but do not disclose the tactile layer “paper-feel layer” includes conductive particles, however, Hareyama et al. teach providing conductive particles to a similar document (Abstract), including providing them in a covering layer (Col. 2, 56-64).  It would have been obvious to provide the tactile layer (a covering layer) taught in Ashwell et al. and Dietmann with conductive particles in view of Hareyama et al. to provide relief against static charging in similar plastic notes (Col. 1, 32-34).  It is also notable that Dietmann teaches that additional elements can be added with the tactile particles (Pg. 5, 2nd to last Para; Fig. 6).  It is also notable that conductive particles inherently provide an additional security feature, notably conductive testing. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637